Citation Nr: 0118636	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  01-02 117	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals decision in February 
1991, which denied service connection for residuals of 
hepatitis, should be revised or reversed on the grounds of 
clear and unmistakable error.  

(The issues of entitlement to an increased rating for 
hepatitis and for an earlier effective date for the grant of 
service connection for hepatitis are the subject of a 
separate Board of Veterans' Appeals decision).


REPRESENTATION

Moving Party represented by:  Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel



INTRODUCTION

The moving party had active duty from June 1967 to June 1969.

The Board of Veterans' Appeals (Board) in a February 1991 
decision denied entitlement to service connection for the 
residuals of hepatitis.  A Board decision in August 1995 
determined new and material evidence had been submitted to 
reopen the claim for service connection for hepatitis and on 
a de novo review granted service connection for hepatitis.  
In a statement received in January 2001, the veteran's 
representative maintains that clear and unmistakable error 
(CUE) occurred in the February 1991 decision.  In a February 
2001 letter the Board informed the veteran it had received a 
request for review of a Board decision on the grounds of 
clear and unmistakable error (CUE) and he was advised of the 
law and regulations relating to CUE.  He was also advised 
date that he could review the claims file prior to filing a 
separate response.  Later in March 2001, the representative 
informed the Board that the claims file had been reviewed.  


FINDING OF FACT

The February 1991 Board decision, which denied service 
connection for the residuals of hepatitis, was adequately 
supported by evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's February 1991 decision, which denied service 
connection for the residuals of hepatitis, was not CUE.  38 
U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
20.1400, 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
concludes that VA's duties have been fulfilled.  

In this regard, the moving party was notified in the Board's 
December 2000 letter of the appropriate law and regulations 
governing claims of CUE in Board decisions. With regard to 
the duties under the VCAA to notify the appellant and his 
representative of any evidence needed to substantiate and 
complete a claim and to assist the appellant in obtaining 
evidence necessary to substantiate the claim, the Board notes 
that a claim of CUE in a Board decision is based on the 
evidence of record when that decision was made.  38 C.F.R. 
§ 20.1403(b).  The appellant has not referred to any evidence 
other than the evidence that was before Board in February 
1991 decision that might be considered by the Board in this 
case.  As such, the Board finds that the VA has complied with 
the new legislation and that the Board may proceed with its 
review of the motion.

Factual Background

The service medical records contain no definitive complaint 
or finding diagnostic of hepatitis.  The veteran was 
hospitalized on December 3, 1967 for fever, chills and aching 
of the back and neck, headache and nausea without vomiting or 
diarrhea.  Dysuria was present 3 days earlier.  The clinical 
history indicated that three days ago he had these symptoms, 
which were relieved with aspirin.  An examination of the 
abdomen showed no tenderness or masses.  Several smears were 
negative for malaria.  The impressions included fever of 
unknown origin.  On December 5, 1967 it was reported that if 
he was afebrile he would be discharged the following day.  
The separation examination showed no pertinent abnormality.  

Received in November 1989 was the veteran's original 
application for VA compensation and pension benefits.  At 
that time he indicated that he received treatment during 
service on December 3, 1967 for hepatitis. 

Of record is an October 1977 letter from the Red Cross to the 
veteran which is to the effect that his recently donated 
blood was positive for the hepatitis antigen.  Of record is 
report dated in October 1989 from an ambulance and rescue 
squad indicating that the veteran was transported to a 
hospital due to hepatitis.  Of record is a January 1990 
statement from a private physician.  The physician indicated 
that the veteran had been hospitalized in October 1989 for 
subfulmiant hepatic failure.  It was reported that the 
veteran has been hospitalized in the military.  He underwent 
a liver transplant later in October 1989.  The physician 
indicated that it seemed most likely that the veteran had a 
marginal liver secondary to chronic active hepatitis that he 
had contracted during service.

A VA examination was conducted in December 1989.  The 
clinical history indicates that the veteran was hospitalized 
during service for one week for an acute episode of 
hepatitis.  At the time of his discharge from service he was 
told he had chronic active hepatitis.  He underwent a liver 
transplant in October 1989.  The diagnosis was chronic active 
hepatitis with subsequent liver failure requiring a liver 
transplant.

A June 1990 statement from another private physician is to 
the effect that the physician was involved in treating the 
veteran when he was hospitalized in October 1989.  The 
physician indicated that after listening to the history 
recorded at that time and even more so in looking at the data 
obtained that it was quite obvious that the hepatitis B dated 
back to 1967 when he was in Vietnam.  At that time he was 
hospitalized for several days and unfortunately all this data 
was supposedly lost.  After looking at the liver tissue etc., 
it was quite obvious that this condition went back a good 
number of years.

Received in August 1990 were copies of several letters sent 
by the veteran to his family while stationed in Vietnam.  
These letters indicate that the veteran had been hospitalized 
and that malaria had been ruled out.

A hearing was held at the RO in August 1990.  At that time 
the veteran testified that he was hospitalized in Vietnam for 
three or four days for fever, chills, and nausea.  He 
indicated that he became jaundiced.  They thought he had 
malaria. He was informed in 1972 by the Red Cross that he had 
traces of hepatitis in his blood.  An August 1990 statement 
from a fellow serviceman is to the effect that he served with 
the veteran when he was hospitalized for several days while 
stationed in Vietnam.

In February 1991 the Board denied service connection for 
hepatitis.  At that time the Board determined that the 
balance of evidence weighed more strongly against the grant 
of service connection, and was not so evenly divided to 
permit the Board to resolve the benefit of any existing doubt 
in favor of the veteran.  The Board found that the residuals 
of hepatitis were not present during service nor was 
cirrhosis of the liver present within one year following 
service.  In a January 2001 statement the representative 
asserts CUE in the February 1991 decision.  The 
representative states that the evidence that existed at that 
time favored the grant of service connection for hepatitis 
and the benefit of the doubt should have gone to the veteran.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§3.303(a) (1990).  In addition, certain chronic diseases, 
such as cirrhosis of the liver, may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1990).  Further if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  A 
decision by the Board is subject to revision on the grounds 
of CUE.  38 U.S.C.A. § 7111(a) (West 1991 & Supp. 2000).  VA 
regulations define what constitutes CUE and what does not, 
and they provide in pertinent part:

38 C.F.R.§ 20.1403(2000)  Rule 1403.  What constitutes CUE; 
what does not.

(a)  General.  CUE is a very specific and 
rare kind of error.  It is the kind of 
error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
Generally either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied.

(b)  Record to be reviewed -- (1)  
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.

(c)  Errors that constitute CUE.  To 
warrant revision of a Board decision on 
the grounds of CUE, there must have been 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when 
it was made.  If it is not absolutely 
clear that a different result would have 
ensued, the error complained of cannot be 
clear and unmistakable.

(d)  Examples of situations that are not 
CUE are (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board 
decision. (2) Duty to assist.  The 
Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  
A disagreement as to how the facts were 
weighed or evaluated.  See 38 C.F.R. § 
20.1403(d).  CUE does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.  See 38 
C.F.R. § 20.1403(e).

The U.S. Court of Appeals for the Federal Circuit recently 
decided a case in which VA's regulations on Revision of 
Decisions on Grounds of Clear and Unmistakable Error, 38 
C.F.R. Part 20, Subpart O, were challenged.  Disabled 
American Veterans v. Gober 234 F.3d 682 (Fed. Cir 2000) In 
that decision, the Federal Circuit Court upheld the validity 
of all the challenged rules except for the above quoted 
section 20.1404(b). Specifically, the Court concluded as 
follows:

We hold that CUE Rule 1404(b) (codified at 38 C.F.R. § 
20.1404(b)) is invalid because, in conjunction with the CUE 
Rule 1409(c) (codified at 38 C.F.R. § 20.1409(c)), it 
operates to prevent Board review of any CUE claim that is the 
subject of a motion that is denied for failure to comply with 
the pleading requirements of Rule 1404(b).  That is contrary 
to the requirement of 38 U.S.C. § 7111(e) that a CUE claim 
"shall be decided by the Board on the merits." However, we 
hold that the other rules challenged by Petitioners are 
consistent with title 38 of the United States Code, and are 
not arbitrary, capricious, or abuses of discretion.  We also 
hold that none of the challenged rules were adopted in a 
defective rulemaking process.

It has been asserted that the February 1991 Board decision 
was CUE because the evidence that existed at the time favored 
the grant of service connection for hepatitis and the benefit 
of the doubt should have gone to the veteran.  In this 
regard, the moving party is simply disagreeing with the way 
the Board weighed the evidence then of record.  As previously 
set forth, a disagreement as to how the facts were weighed or 
evaluated by the Board is not a basis for finding CUE.  38 
C.F.R. § 20.1403.  In February 1991 the Board determined that 
the weight of the evidence was against the veteran's claim, 
which negated consideration of the benefit of the doubt rule.  
The Board can find no CUE in this decision.  The Board placed 
more probative value on the service medical records versus 
the post service evidence submitted in support of the 
veteran's claim.  There is no evidence that the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  Accordingly, the motion 
for revision of the February 1991 Board decision must be 
denied.


ORDER

The motion for revision or reversal of the February 1991 
decision of the Board denying service connection for 
residuals of hepatitis on the grounds of clear and 
unmistakable error is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 



